DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 24, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-6 and 8-20 are allowable over the references of record for at least the following reasons:
	Claim 1: wherein one of the engine shaft and a shaft mating portion of the nose cone includes a pre-swirler disposed therein, the pre-swirler defining a plurality of vanes to impart rotation to a volume of hot gas before the volume of hot gas coming from inside the engine shaft towards the inlet of the second impeller enters the inlet of the second impeller.  
	Claim 12: a forward facing impeller mounted within the nose cone, the forward facing impeller having an inlet and an outlet in fluid flow communication, the inlet closer from the tip than the outlet, the inlet in fluid flow communication with the air inlet and the outlet in fluid flow communication with an air outlet defined in the conical body further from the tip of the nose cone than the air inlet; and
		a rearward facing impeller mounted within the nose cone, the rearward facing impeller coaxial with the forward facing impeller, the rearward facing impeller having an inlet facing opposite the tip of the nose cone.  
	The closest prior art is the Ward reference.  The Ward reference fails to disclose all the features of the amended independent claim.  Furthermore, modifying the Ward reference to arrive at the language of amended independent claim 1 would frustrate the purpose of the Ward reference.  The Ward reference discloses a shaft that is solid.  Modifying the shaft to include a pre-swirler would require a completely different shaft which would frustrate the purpose of the Ward reference.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747